MEMORANDUM
PER CURIAM.
Father appeals from the judgment of the trial court increasing his child support payments for each of two children from $50 to $75 per week. The original decree was entered in April 1979, and no modification of the support payments has previously occurred. The children were ages two and four at the time of the original decree. Father also appeals from the award of $1000 attorney’s fee to the wife. The trial court found, and the record supports the finding, that father has the ability and the income to provide the additional support. There was evidence, somewhat skimpy but sufficient, to support the trial court’s further finding of a change in circumstances since the original decree substantial enough to warrant the increase in support. There was also sufficient disparity between the income of the mother and the father to support the award of attorney’s fees. The amount awarded is also supported by the record. Our scope of review is determined by Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976) and under the standards therein set forth we find no error and no abuse of discretion. A full opinion would have no precedential value and the judgment is affirmed pursuant to Rule 84.16(b).
Judgment affirmed.